I N THE SUPREME COURT OF THE STATE O M N A .
                                             F OTW

                                       1972


DANIEL P. HANNIFIN,

                           P l a i n t i f f and A p p e l l a n t ,



CAHILL-MOONEY CONSTRUCTION COI@AW, I N C . ,
a Montana Corporation,

                           Defendant and Respondent.



Appeal from:   D i s t r i c t Court of t h e Second J u d i c i a l D i s t r i c t ,
               Honorable John B. McClernan, Judge p r e s i d i n g .

Counsel o f Record:

     Far Appellant :

         Henningsen and P u r c e l l , B u t t e , Montana.
         James E. P u r c e l l argued, B u t t e , Montana.

     For Respondent :

         C o r e t t e , Smith and Dean, B u t t e , Montana.
         Kendrfck Smith argued, B u t t e , 14ontana.



                                                          Submitted:     June 13, 1972

                                                             Decided :   JuN 3 0 1 r d
Filed:   3W 3 0 1972
         U
Xr. J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.


        This i s an a p p e a l from t h e g r a n t i n g of d e f e n d a n t ' s motion
f o r summary judgment by t h e d i s t r i c t c o u r t of t h e second j u d i -

c i a l d i s t r i c t , county of S i l v e r Bow, Hon. John B. McClernan,
judge p r e s i d i n g .

        I n August 1968, defendant Cahill-Mooney C o n s t r u c t i o n

Company, I n c .       was given a c o n t r a c t by t h e S t a u f f e r Chemical
Company t o remove c e r t a i n equipment from a b u i l d i n g a t i t s
p l a n t n e a r B u t t e , Montana.     Work on t h e c o n t r a c t commenced
August 2 5 , 1968 and t e r m i n a t e d i n e a r l y December 1968.               The
work was done w i t h o u t p l a n s o r s p e c i f i c a t i o n s .   The equipment
t o be removed was p o i n t e d o u t t o defendant by a r e p r e s e n t a t i v e
of S t a u f f e r , who remained on t h e job d u r i n g t h e e n t i r e time
i t took t o remove t h e equipment.                He t o l d defendant when t o
s t o p work on t h e p r o j e c t i n December, n o t i f y i n g defendant
orally      hat's a l l we want done."
        P l a i n t i f f , D a n i e l P. Hannifin, was an employee of S t a u f f e r

Chemical Company.            He had worked f o r t h e company over t e n

y e a r s and had worked s e v e r a l y e a r s i n t h e wash p l a n t , t h e
b u i l d i n g housing t h e equipment removed by defendant.                     Plain-
t i f f ' s d e p o s i t i o n i n d i c a t e s t h a t e a r l y i n 1969 he had been o f f
work approximately a month due t o i l l n e s s and a d e a t h i n h i s

family.       On February 20, 1969, t h r e e o r f o u r days a f t e r h i s
r e t u r n t o work, he f e l l through a h o l e i n t h e f l o o r of t h e wash
p l a n t , f a l l i n g some twenty f e e t .     He was s e v e r e l y i n j u r e d and
a s a r e s u l t was o f f work eleven months.                The h o l e i n t h e f l o o r
was a r e s u l t of removal of t h e equipment h e r e t o f o r e d e s c r i b e d .
        P l a i n t i f f r e c e i v e d medical and workman's compensation

benefits.        He t h e n brought t h i s a c t i o n a g a i n s t defendant a l l e g i n g
n e g l i g e n c e on t h e p a r t of defendant i n removing c e r t a i n
b a r r i c a d e s and r a i l i n g s and i n f a i l i n g t o warn p l a n t employees.
        The r e c o r d i n d i c a t e s t h a t defendant c o n s t r u c t i o n company
l e f t t h e job about December 1, 1968, and had no c o n t r o l over
t h e job s i t e f o r a p e r i o d of some two months and twenty days
preceding t h e a c c i d e n t .        The d i s t r i c t c o u r t g r a n t e d defendant
summary judgment f o r two r e a s o n s , (1) t h e r e were no genuine
i s s u e s of f a c t o r law a s t o t h e l i a b i l i t y of d e f e n d a n t , and
(2) t h e r e appeared t o be no duty owed by defendant t o p l a i n t i f f
a t t h e time of t h e a c c i d e n t on February 20, 1969.
        P l a i n t i f f r a i s e s two i s s u e f o r review on a p p e a l :
        1.    Did t h e d i s t r i c t c o u r t e r r i n g r a n t i n g summary judg-
ment f o r defendant on t h e i s s u e of l i a b i l i t y ?
        2.    Were t h e r e any genuine i s s u e s of m a t e r i a l f a c t which
should have been submitted t o t h e j u r y ?
        Defendant, b e f o r e t r i a l , r e l i e d on one c a s e a s c o n t r o l l i n g ,
Ulmen v . Schwieger, 92 14ont. 331, 354, 12 P.2d 856.                               In that
c a s e p l a i n t i f f Ulmen drove an automobile i n t o an open excava-
t i o n and a g a i n s t a c o n c r e t e c u l v e r t which p l a i n t i f f supposed
was a r e g u l a r l y e s t a b l i s h e d and used highway.           He was s e r i o u s l y
injured.        There were two d e f e n d a n t s , a g e n e r a l c o n t r a c t o r and a
s u b c o n t r a c t o r f o r t h e c o n c r e t e work.   A t t h e time of t h e a c c i -
d e n t t h e c o n c r e t e work was complete b u t had n o t been a c c e p t e d
by t h e g e n e r a l c o n t r a c t o r o r t h e s t a t e highway commission.               A
judgment of $10,000 was e n t e r e d a g a i n s t b o t h d e f e n d a n t s and t h e y
appealed.         This Court a f f i r m e d a s t o t h e g e n e r a l c o n t r a c t o r ,
b u t r e v e r s e d a s t o t h e s u b c o n t r a c t o r Roscoe.    The Court h e l d :
       "1t i s a l s o u n i m ~ o r t a n t t h a t Roscoe's work had
                                 f
       n o t been ' a c c e ~ t e d . It was c o m ~ l e t e dand he had
       withdrawn a l l r o n t r o l over i t , s b t h a t i t was a t t h e
       time of t h e a c c i d e n t b u t an i n t e n r a l art of t h e
       u n f i n i s h e d highway, no p a r t of wKich would be accepted
       u n t i l ~ c h w i e g e r ' s [general contractor] e n t i r e contract
       had been f u l l y executed.
      "'The g e n e r a l r u l e i s w e l l e s t a b l i s h e d t h a t an
      independent c o n t r a c t o r i s n o t l i a b l e f o r i n j u r i e s
      t o t h i r d persons, occurring a f t e r t h e contractor
      h a s completed t h e work and t u r n e d i t over t o t h e
                      A-
      owner o r employer and t h e same h a s been accepted
      by him ;'; ;'c          the l a t t e r i s substituted a s the
      r e s p o n s i b l e p a r t y . The reason f o r t h e s u b s t i t u t i o n
      of l i a b i l i t y i s found i n t h e g e n e r a l d o c t r i n e t h a t
      an a c t i o n f o r n e g l i g e n c e w i l l n o t l i e u n l e s s t h e
      defendant was under some duty t o t h e i n j u r e d p a r t y
      a t t h e time and p l a c e where t h e i n j u r y occurred which
      he omitted t o perform.'                   (14 R.C.L. 107) The c a s e s
      c i t e d i n support of t h e above t e x t a r e of t h a t c l a s s
      wherein an owner o r c o n t r a c t o r employs an independent
      c o n t r a c t o r t o work upon premises t h e p o s s e s s i o n o f ,
      and c o n t r o l o v e r , which i s s u r r e n d e r e d t o him, and
      consequently t h e independent c o n t r a c t o r i s n o t r e -
      l i e v e d of r e s p o n s i b i l i t y u n t i l h i s work h a s been
      accepted and t h e premises r e v e r t t o t h e c o n t r o l of
      t h e owner o r o r i g i n a l c o n t r a c t o r . Such i s n o t t h e
      c a s e h e r e ; a s shown above t h e o r i g i n a l c o n t r a c t o r ,
      ~ c h w i e g e r ,was a t a l l times i n c o n t r o l of t h e e n t i r e
      p r o j e c t e d highway, t h e dangerous c o n d i t i o n e x i s t i n g
      a t t h e c u l v e r t being b u t a p a r t thereof.


       If
        E i t h e r an independent c o n t r a c t o r o r a s e r v a n t i s
      l i a b l e t o a t h i r d person i n j u r e d by reason of t h e
      n e g l i g e n t h a n d l i n g of p r o p e r t y when he owes a d u t y t o
      such t h i r d person, b u t h e owes a d u t y t o p r o t e c t t h i r d
      p e r s o n s only when he has such c o n t r o l over t h e p r o p e r t y
      a s t h e master o r c o n t r a c t e e would o t h e r w i s e have.
       (Hagerty v. Montana Ore Purchasing Co., 38 Mont. 69, 25
      L.R.A. ( n . s . ) 356, 98 Pac. 643.)                    I t i s t h e owner,
      o c c u p i e r o r person i n charge of premises who i s i n
      duty bound t o keep t h e premises i n a r e a s o n a b l y s a f e
      c o n d i t i o n , s o t h a t t h o s e whom he h a s i n v i t e d t o e n t e r
      upon them s h a l l noc be unreasonably exposed t o danger,
      and one charged w i t h t h i s d u t y , who f a i l s t o prevent
      e n t r y by means of proper b a r r i c a d e s o r warning s i g n s ,
      i m p l i e d l y i n v i t e s t h o s e who o t h e r w i s e might l a w f u l l y
      e n t e r , t o come upon t h e dangerous premises.                     I f , through
      h i s n e g l i g e n c e t o perform t h i s d u t y , persons e n t e r and
      a r e i n j u r e d , h e , and n o t h i s s e r v a n t o r an independent
      c o n t r a c t o r who owed no such duty t o t h e p u b l i c , i s l i a b l e
      f o r damages s u f f e r e d by r e a s o n of h i s n e g l i g e n c e . (3
      Shearman & R e d f i e l d on Law of Negligence, 6 t h e d . , 699;
      45 C . J . 823-826; Montague v . Hanson, 38 Mont. 376, 99
      Pac, 1063. )

      "On t h e day of t h e a c c i d e n t , Roscoe was n e i t h e r I owner,
      o c c u p i e r n o r person i n c h a r g e f of any p o r t i o n of t h e
      new g r a d e , and a t no time had h e been charged w i t h t h e
      duty of m a i n t a i n i n g a b a r r i e r a t t h e p o i n t where t h e
      d e t o u r marked t h e end of t h e c o n s t r u c t e d grade and
      opened highway. " (Emphasis s u p p l i e d )
      P l a i n t i f f concedes t h e r u l e i n Ulmen i s good law b u t a r g u e s

t h a t i t only a p p l i e s where t h e p l a i n t i f f i s a member of t h e
general public               and does n o t a p p l y where t h e p l a i n t i f f i s an
employee.
        T h i s C o u r t ' s d e f i n i t i o n of an "independent c o n t r a c t o r "
i s w e l l s t a t e d i n Grief v . I n d u s t r i a l Accident Fund, 108 Mont.
519, 93 P.2d 961.                Further, the depositions                 c l e a r l y show t h a t
defendant was n o t a s e r v a n t of S t a u f f e r Chemical Company; i p s o
f a c t o , d e f e n d a n t ' s s e r v a n t s could n o t be f e l l o w s e r v a n t s of
p l a i n t i f f f o r S t a u f f e r had no c o n t r o l over t h e manner i n which
d e f e n d a n t ' s employees d i d t h e i r work.           C a l l a n v. Hample, 73 Mont.
321, 236 P. 550.               W f i n d no m e r i t t o p l a i n t i f f ' s f i r s t i s s u e .
                                e
        I n h i s second i s s u e on a p p e a l p l a i n t i f f r a i s e s t h e q u e s t i o n
of whether o r n o t p l a i n t i f f i s p r o t e c t e d by t h e S c a f f o l d Act
of Montana.          S e c t i o n s 69-1401 through 69-1405, R.C.M.                     1947.
P l a i n t i f f a l l e g e s t h a t s e c t i o n 69-1404 of t h a t a c t i s a p p l i c a b l e
t o h i s case.        That s e c t i o n r e a d s :
        "It s h a l l be t h e d u t y o f a l l owners, c o n t r a c t o r s ,
        b u i l d e r s , o r persons having t h e d i r e c t and immed-
        i a t e c o n t r o l o r s u p e r v i s i o n of any b u i l d i n g s i n
        t h e c o u r s e of e r e c t i o n , which s h a l l be more t h a n
        t h i r t y f e e t high, t o see t h a t a l l stairways, e l e -
        v a t o r openings, f l u e s , and a l l o t h e r openings i n t h e
        f l o o r s , s h a l l b e covered o r p r o p e r l y p r o t e c t e d 7k +:."*
        W f i n d no a p p l i c a t i o n of t h i s s e c t i o n t o t h e s i t u a t i o n
         e
here.      S e c t i o n 69-1404 a p p l i e s o n l y t o " a l l owners, c o n t r a c t o r s ,
b u i l d e r s , o r persons having t h e d i r e c t and immediate c o n t r o l
o r s u p e r v i s i o n o f any b u i l d i n g s i n t h e c o u r s e of e r e c t i o n 1 ' .
Here, i t i s obvious t h a t defendant simply had no immediate
control o r supervision.
        W do n o t a g r e e w i t h p l a i n t i f f ' s r e l i a n c e on a r e c e n t
         e
d e c i s i o n of t h i s C o u r t , S t a t e ex r e l . Great F a l l s N a t i o n a l Bank
v . D i s t r i c t Court, 154 Mont. 336, 345, 463 P.2d 326, i n s u p p o r t
of h i s p o s i t i o n .     There t h e d i s t r i c t c o u r t g r a n t e d summary judg-
ment i n a t r u e s c a f f o l d i n g s i t u a t i o n , h o l d i n g t h a t s e c t i o n
69-1401, R.C.M.              1947, imposed a b s o l u t e l i a b i l i t y .      O appeal
                                                                                     n
t h e i s s u e b e f o r e t h e Court was---- Is a landowner n o t i n d i r e c t
s u p e r v i s i o n and c o n t r o l of t h e work l i a b l e i n damages f o r
v i o l a t i o n of t h e S c a f f o l d Act by an employee of an independent
contractor?
       The 'Court h e l d h e was n o t , s a y i n g :
             c
             ';   c
                  ';
       "J;
                 i t i s c l e a r t o us from t h e language of t h e
      Act c o n s t r u e d i n t h e l i g h t of i t s purpose t h a t
      t h e l e g i s l a t u r e i n t e n d e d only t o make t h e i n j u r e d
      workman whole by g r a n t i n g him r e l i e f t o t h e e x t e n t
      of h i s i n j u r i e s and damages a g a i n s t t h e p e r s o n , f i r m
      o r c o r p o r a t i o n having d i r e c t and immediate c o n t r o l
      of work i n v o l v i n g t h e u s e of s c a f f o l d i n g , I I
       Here, t h e S c a f f o l d Act h a s no a p p l i c a t i o n .
       The judgment of t h e d i s t r i c t c o u r t i s a f f i r m e d .




                                                  i     Associate J u s t i c e




     ~ s s o c i a f b ustices.
                     J